DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a national stage entry under 371 of PCT/AU2019/050665 filed 06/26/2019, which claims the benefit of priority from Australian Provisional Patent Application 20189022346 and Australian Provisional Patent Application 2019901356, respectively filed June 29th, 2018 and April 18th, 2019.
Information Disclosure Statement
The information disclosure statements filed 12/23/2020 and 04/07/2022 have been considered. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show first lid 207 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
Fig. 9(a) should have an arrow from reference numeral 900 to the diagram in fig. 9(a).
Fig. 11 reference element 129 should be changed to 131.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “127” in figure 5(b) has been used to designate both second feedthrough and communications electronics.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: figure 3 is not described in the specification except for a brief mention of second header 301.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "965" and "955" have both been used to designate electronics leads.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
Para [0046] should recite “Figs. 9(a) to 9 (b)”
Para [0061] line 1 recites “stimulation device 101 comprisds”, but should recite “stimulation device 101 comprises”
Para [0065] line 4 recites “printed circuit board 153”, but should recite “printed circuit board 151”
Para [0067] line 2 recites “printed circuit board 153”, but should recite “printed circuit board 151”
Para [0068] line 2 recites “printed circuit board 153”, but should recite “printed circuit board 151”
Para [0078] line 8 refers to Fig. 5(b), however the corresponding disclosure relates to Fig. 5(a)
  Para [0080] line 2 recites “first lid 207”, however there is no corresponding label in the drawings 
Para [0085] line 1 recites “communications module 127”, but should recite “communications electronics 127”
Para [0090] line 6 refers to Fig. 5(a), however the corresponding disclosure relates to Fig. 5(b)
Para [0119] line 6 recites “leads/links (cables?)”; Cables needs to be either deleted or included in the list by removing the parenthesis and question mark
Para [0125] line 2 recites “rigid feedthrough pins 902”, however examiner believes that the corresponding reference number should be 129 or 131
Para [0126] line 5-6 recites “portion 902…feedthrough pins 902”, however examiner believes that the corresponding reference numbers are 901 for “portion” and either 129 or 131 for the feedthrough pins 
Para [0128] line 2 recites “a flexible leads 923”, but should recite “by flexible leads 923”
Para [0148] lines 1-2 recites “electronics leads 955”, however examiner believes there is inconsistency between labeling the leads as reference number 955 or 965. Unless the leads are different, they should be denoted by the same reference numeral
Para [0151] line 2 recites “mandrel 955”, but should be “mandrel 951”
Para [0152] line 1 recites “additional mandrel 951”, but should be “additional mandrel 953”
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 5-10, 16, 24, 26 and 27 objected to because of the following informalities:  
Claims 5-10, 16, and 27 all require a comma after the claim preamble. For example, claim 5 should recite “The device of claim 3,”
Claim 16 preamble recites “The implantable neurostimulation device” in line 1, but should recite “the device” as to align with the other dependent claims. 
  Claim 24 line 6 recites “the method comprising”, but should recite “the method further comprising”
Claim 26 line 1 contains a semicolon, however this semicolon is unnecessary and should instead be a regular colon. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 line 12 recites “coupling respective first and second headers to the body”; it is unclear if this is the same first and second headers previously recited in the claim. Examiner recommends amending the claim to recite “coupling each of the respective first and second headers to the body”. 
Claims 25 and 26 inherit this deficiency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, 16, 17, 22, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Parker et al. (US Patent 8,929,986 B2) herein after Parker in view of Bashyam et al. (US 2010/0019985 A1).
Regarding claim 1, Parker teaches:
an implantable neural stimulation device (fig. 2) comprising: 
a body (fig. 2: can 204) containing stimulation electronics and a battery to provide stimulation energy (fig. 2: can 204 contains battery 230 and controller 232 232); 
a first header coupled to the body of the device (fig. 2: header 202) and 
containing a charge coil to charge the battery (fig. 2: charging coil 224 is within header 202) and
 a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 2: receiving elements 216 are for receiving stimulation leads);
 a communication antenna to provide communication between the stimulation electronics and an external device (fig. 2: communication antenna 224 and Column 14 lines 60-62 “The communication antenna may be positioned (e.g., within the header portion outside of the can (or housing)) to receive external control signals”)
Parker does not explicitly disclose the communication antenna is within a second header coupled to the body.
However, in a similar implantable stimulation device, Bashyam discloses an implantable medical device with two headers (fig. 5a header assembly 194 and footer 190) wherein the second header contains an antenna coil (fig. 5a: antenna 210 with substrate 212 providing insulation from the housing ) that is used for two way transfer of data with an external device (Para [0009] “The implantable device may engage in two way communication with an external device that is meters away from the implantable device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker to have the communication antenna in a second and separate header portion as is disclosed in Bashyam because providing the communication antenna in its own compartment that is insulated away from housing prevents unwanted interference or electrical signals from the housing interior thereby allowing for more efficient two way transfer of data.
Regarding claim 3, Parker in view of Bashyam, as presented above, further disclose: 
a first set of electronics leads to provide a link between the stimulation electronics and the first header (Parker: Column 5 lines 19-22 “The wires 226 can provide electrical connections between components within the header 202, e.g., the charging coil 224 and the communication antenna 224, and components within the can 204, e.g., a battery 230, a controller 232, etc”), and 
a second set of electronics leads to provide a link between the stimulation electronics and the second header (Bashyam: Para [0057] “a feed-through 192a has two wires/pins 230 and 231 that attach to the first and second poles respectively, of the dipole antenna 210a”).
Regarding claims 5 and 6 Parker further teaches:
wherein at least one of the first set of electronics leads and/or the second set of electronics leads are flexible leads (Column 7 lines 58-61 “The wires 226 that connect to the curved connectors 223a, 223b can be bent, as shown in FIG. 2, to align with the curved connectors 223a, 223b”), and 
the flexible leads are configured to collapse when the first header and/or the second header respectively are moved closer to the body (Examiner respectfully submits that because the wires and curved connectors can be bent, then they can collapse or expand when the header is moved).  
wherein the first set of electronics leads and/or the second set of electronics leads are configured to collapse in a S-shape (Examiner respectfully submits that because the wires can be bent, they can also be collapsed into an S-shaped configuration under the right conditions.).
Regarding claim 7, Parker in view of Bashyam further discloses:
wherein at least one of the first set of electronics leads and/or second set of electronics leads are rigid leads (Bashyam: fig. 7 depicts wires/pins 230 and 231 in feedthrough 192a. These pins are rigid because they are kept straight by the feedthrough.).
Regarding claim 8, Parker further teaches:
  wherein the link associated with the first set of electronics leads and/or second set of electronics leads further comprise one or more electrical connectors (Column 4 lines 59-62 “in any of these embodiments, the lid 208 can include a plurality of feed-throughs 212 for electrical communication between the header 202 and the can 204”).
Regarding claim 9, Parker in view of Bashyam further disclose:
wherein the first set of electronics leads and/or the second set of electronics leads are coupled to the first header and second header respectively via a first feedthrough and/or a second feedthrough associated with the first header and the second header respectively (Parker fig. 2: feedthroughs 212 couples the wires 226);
wherein the communications electronics are located between the second set of electronics leads and the second feedthrough (Bashyam figs. 5a and 7: PCB 202 is located between wires 230 and 231).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Bashyam to arrange the communications electronics between the second set of electronics leads and the second feedthrough as is disclosed in Bashyam because doing so would allow the communication electronics to be closer to the communication antenna thereby providing a shorter distance for signals to travel to and from the device for communication.
Regarding claim 10, Parker in view of Bashyam further disclose:
wherein the first header and the second header are located at opposite sides of the body (first header is located at the top of the device and second header is located on the bottom of the device).
Regarding claim 16, Parker in view of Bashyam further discloses wherein the body further contains: 
communications electronics in communication with the stimulation electronics (Parker: Column 5 Lines 37-45 “The communication antenna 224 can receive signals related to operation and control of the implantable signal generator 200. For example, control signals to update operating parameters (e.g., the frequency or duration of modulation signals) for the implantable signal generator 200 can be received by the communications antenna 224 and sent to the controller 232. The controller 232 can control the delivery of electrical power to the receiving elements 216”); 
one or more support elements (Parker fig. 2: lid 208); and 
a second set of electronics leads to provide a link between the communications electronics and the communication antenna in the second header (Bashyam fig. 7: wires 230 and 231 link the antenna 210 and processor of PCB 202 that control operation of the device, which includes communications electronics); 
wherein the one or more support elements are configured to isolate the second set of electronics leads from a surface of the body (Bashyam fig. 5a: substrate 212 and feedthrough 192 isolate the leads from the surface of the housing 200).
Regarding claim 17, Parker in view of Bashyam further discloses:
 wherein the one or more support elements are configured to guide the second set of electronics leads to collapse in a consistent specified configuration when the second header is coupled to the body (Examiner respectfully submits that the combination, Parker as modified by Bashyam will have the footer 190 connected to the housing by the feedthrough 192 and substrate 212 would cause the leads to be compressed to achieve good electrical connections).
Regarding claim 22, Parker teaches:
an implantable neural stimulation device (fig. 2) comprising: 
a body (fig. 2: can 204) containing stimulation electronics and a battery to provide stimulation energy (fig. 2: can 204 contains battery 230 and controller 232 232)  
wherein the body contains a first portion and a second portion (Examiner respectfully submits that the body inherently has a first portion and a second portion, the first portion is the left half of the body and the second portion is the right half of the body);
a first header coupled to an end of the first portion of the body (fig. 2: header 202) and 
containing a charge coil to charge the battery (fig. 2: charging coil 224 is within header 202) and
 a connector to connect a stimulation lead to the stimulation electronics to deliver the stimulation energy from the battery under control by the stimulation electronics (fig. 2: receiving elements 216 are for receiving stimulation leads);
a communication antenna to provide communication between the stimulation electronics and an external device (fig. 2: communication antenna 224 and Column 14 lines 60-62 “The communication antenna may be positioned (e.g., within the header portion outside of the can (or housing)) to receive external control signals”).
Parker does not explicitly disclose a second header coupled to another end of the first portion of the body and containing the communication antenna. 
However, in a similar implantable stimulation device, Bashyam discloses an implantable medical device with two headers (fig. 5a header assembly 194 and footer 190) wherein the second header contains an antenna coil (fig. 5a: antenna 210 with substrate 212 providing insulation from the housing ) that is used for two way transfer of data with an external device (Para [0009] “The implantable device may engage in two way communication with an external device that is meters away from the implantable device”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker to have the communication antenna in a second and separate header portion as is disclosed in Bashyam coupled to another end of the first body portion of Parker because doing so would provide the communication antenna in its own compartment that is insulated away from housing prevents unwanted interference or electrical signals from the housing interior thereby allowing for more efficient two way transfer of data.
Regarding claim 27, Parker in view of Bashyam discloses the device of claim 27 and Parker further discloses stimulation electronics provided at a printed circuit board (fig. 2: controller 232), but does not explicitly disclose wherein the printed circuit board has at least one notch for at least one set of electronics leads, that links the printed circuit board to a first or second header, to collapse in the notch.
However, it would have been obvious matter of design choice for one of ordinary skill in the art to have at least one notch for at least one set of electronics leads, that links the printed circuit board to a first or second header, to collapse in the notch because a notch is simply a cut out portion of a circuit board, which one of ordinary skill in the art could easily perform.
Regarding claim 28, Parker in view of Bashyam discloses the device of claim 1, but does not explicitly disclose wherein the second header contains a further charge coil to charge the battery.
However, Parker teaches that both a charge coil and a communications antenna exist in the same header (fig. 2 charging and communication assembly 214).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the combination of Parker in view of Bashyam to further have a second charging coil with the communications antenna in the same header as is disclosed by Parker because doing so can allow for redundancies in charging capabilities in case the first charging coil is not working or becomes faulty.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Bashyam as applied to claim 3, and further in view of Khalil et al. (US 2017/0291029 A1) herein after Khalil.
Regarding claim 4, Parker in view of Bashyam disclose the device of claim 3, but do not explicitly disclose wherein the second set of electronics leads are located between the stimulation electronics and communication electronics.
However, in a similar implantable stimulation device, Khalil discloses wherein the second set of electronics leads are located between the stimulation electronics and communication electronics (fig. 20: bus 16 is in between transducer module 103 and signal generator module 106).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Bashyam to have the stimulation electronics separate from the communication electronics via electrical leads as disclosed by Khalil because doing so will prevent any unnecessary interference between the two modules. 
Regarding claim 11, Parker in view of Bashyam and Khalil disclose the device of claim 4, but do not explicitly disclose wherein the communication electronics are located proximal to the second header.
However, examiner considers the placement of the communications electronics proximal to the header to be an obvious matter of design choice because the location of the communication electronics proximal to the second header in the combination is merely a rearrangement of the structural components.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Bashyam, as applied to claim 1, and further in view of Fassio et al. (WO 2004/087256 as provided on IDS dated 12/23/2020) herein after Fassio.
Regarding claim 21, Parker in view of Bashyam disclose the device of claim 1 and Parker further teaches a printed circuit board (fig. 2: controller 232), but do not explicitly disclose a temperature sensor connected to the circuit board and a rectifier connected to the printed circuit board. 
However, in a similar implantable stimulation device Fassio discloses:
 temperature sensor connected to the printed circuit board (fig. 5: temperature sensor 261); and 
a rectifier connected to the printed circuit board (fig. 5: rectifier 256).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker in view of Bashyam to further include a temperature sensor and a rectifier on the PCB as is disclosed by Fassio because doing so would allow the device to monitor for overheating thereby protecting the device and increasing longevity. 
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Bashyam and Bobgan et al. (US 2017/0303411 A1) herein after Bobgan.
Regarding claim 23, Parker in view of Bashyam disclose the device of claim 22, but do not explicitly disclose wherein the first body portion of the body and the second portion of the body are welded together to form the body.
However, Bobgan disclose wherein the first portion of the body and second portion of the body are welded together to form the body (Para [0061] “the core assembly housing 204 includes a first portion 228 configured to be coupled to a second portion 230 along a weld seam 232”)
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Parker in view of Bashyam to further include attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body as disclosed by Bobgan because doing so would allow the manufacturer to precisely position the battery and the stimulation electronics before the body is sealed. 
Regarding claim 24, Parker teaches:
a method of manufacturing an implantable neural stimulation device (fig. 2), 
the device comprising a body (fig. 2: body 204) with at least a first portion and a second portion to contain stimulation electronics and battery (Examiner respectfully submits that the body inherently has a first portion and a second portion, the first portion is the left half of the body and the second portion is the right half of the body),
a first header containing a charge coil (fig. 2: charging coil 224 is within header 202), 
a communication antenna to provide communication between the stimulation electronics and an external device (fig. 2: communication antenna 224 and Column 14 lines 60-62 “The communication antenna may be positioned (e.g., within the header portion outside of the can (or housing)) to receive external control signals”).
at least one connector in the first and/or second header to connect a stimulation lead to stimulation electronics to deliver stimulation energy from the battery under the control of stimulation electronics (fig. 2: receiving elements 216 are for receiving stimulation leads), 
the method further comprising: 
forming a first portion with at least one lid (fig. 2: lid 208), 
wherein the lid has feedthroughs to couple with components of the first header (fig. 2: feedthroughs 212); 
coupling the feedthroughs with at least the stimulation electronics and the battery (Column 5 lines 19-22 “The wires 226 can provide electrical connections between components within the header 202, e.g., the charging coil 224 and the communication antenna 224, and components within the can 204, e.g., a battery 230, a controller 232, etc”); 
wherein components of the headers are in communication with components in the body via the feedthroughs (Column 5 lines 19-22 “The wires 226 can provide electrical connections between components within the header 202, e.g., the charging coil 224 and the communication antenna 224, and components within the can 204, e.g., a battery 230, a controller 232, etc”).
Parker does not explicitly disclose a second header containing a communications antenna, wherein the lid has feedthroughs to connect to the second header, attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body, and coupling respective first and second headers to the body.
However, Bashyam discloses an implantable medical device with two headers (fig. 5a header assembly 194 and footer 190) wherein the second header contains an antenna coil (fig. 5a: antenna 210 with substrate 212 providing insulation from the housing ) that is used for two way transfer of data with an external device (Para [0009] “The implantable device may engage in two way communication with an external device that is meters away from the implantable device”), wherein the lid has feedthroughs to connect to the second header (fig. 5a: outer perimeter surface 191 has feedthrough 192 to connect the second header to the body), and coupling respective first and second headers to the body (fig. 5a: first header 194 and footer 210 are coupled together to the body of the device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the device of Parker to have the communication antenna in a second and separate header portion, wherein the lid has feedthroughs to connect to the second header, wherein coupling respective first and second headers to the body as is disclosed in Bashyam coupled to another end of the first body portion of Parker because doing so would provide the communication antenna in its own compartment that is insulated away from housing prevents unwanted interference or electrical signals from the housing interior thereby allowing for more efficient two way transfer of data.
Furthermore, Bobgan discloses attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body (Para [0061] “the core assembly housing 204 includes a first portion 228 configured to be coupled to a second portion 230 along a weld seam 232”).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Parker in view of Bashyam to further include attaching the first body portion to the second body portion to seal the stimulation electronics and battery inside the body as disclosed by Bobgan because doing so would allow the manufacturer to precisely position the battery and the stimulation electronics before the body is sealed.  
Regarding claim 25, Parker in view of Bashyam and Bobgan further disclose:
wherein attaching the first portion of the body and the second portion of the body comprises welding the first portion of the body to the second portion of the body (Bobgan: Para [0061] “the core assembly housing 204 includes a first portion 228 configured to be coupled to a second portion 230 along a weld seam 232”).  
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Parker in view of Bashyam and Bobgan, as applied to claim 24, and further in view of Bunyan et al. (US 2015/0066115 A1) herein after Bunyan.
Regarding claim 26, Parker in view of Bashyam and Bobgan disclose the method of claim 24, but do not explicitly disclose that the method further comprises locating a jig at, or relative to, the first portion to guide one or more flexible leads; guiding one or more flexible leads between the feedthroughs and at least the stimulation electronics and battery, wherein the one or more flexible leads are guided by the jig to collapse in a consistent, specified configuration; and wherein before the step of attaching the first portion of the body to the second portion of the body, the method further comprises: removing the jig from the first portion.
However, Bunyan discloses:
 locating a jig at, or relative to, the first portion to guide one or more flexible leads (fig. 6b: jig 94); 
guiding one or more flexible leads between the feedthroughs and at least the stimulation electronics and battery (Para [0030] “The lead connector subassembly 95 includes the lead connectors 24, the electrode contacts 26, a carrier 64 (used to house and support the electrode contacts 26; see FIGS. 4A and 4B), the feedthrough pins 48, and the feedthrough 32, and may be pre-formed prior to this step in construction”), 
wherein the one or more flexible leads are guided by the jig to collapse in a consistent, specified configuration (Para [0030] “Notice that the free end of the feedthrough pins 48 are bent at 90 degrees relative to the feedthrough 32 (as best seen in FIG. 4B), and so when placed in the jig 94 are now pointing upward”); and 
wherein before the step of attaching the first portion of the body to the second portion of the body, the method further comprises: removing the jig from the first portion (Para [0032] “Once IPG subassembly 92 has been constructed, it is removed from the jig 94, and a battery cover 68 is slipped over the battery 34”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the method of Parker in view of Bashyam and Bogdan to further include the steps of locating a jig at, or relative to, the first portion to guide one or more flexible leads; guiding one or more flexible leads between the feedthroughs and at least the stimulation electronics and battery, wherein the one or more flexible leads are guided by the jig to collapse in a consistent, specified configuration; and wherein before the step of attaching the first portion of the body to the second portion of the body, the method further comprises: removing the jig from the first portion as is disclosed by Bunyan because doing so would have been the use of a known technique (the use of a jig) to a known device (an implantable medical device circuit board/electronic connections) ready for improvement that yields the predictable results of forming the electrical connections of the device.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.E./Examiner, Art Unit 3792   


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792